CUSTODY AGREEMENT by and between THE FUNDS LISTED ON SCHEDULE 1 HERETO and THE BANK OF NEW YORK MELLON TABLE OF CONTENTS SECTION 1 – CUSTODY ACCOUNTS; INSTRUCTIONS 1 1.1 Definitions 1 1.2 Establishment of Account 3 1.3 Representations and Warranties 3 1.4 Distributions 4 1.5 Authorized Instructions 4 1.6 Authentication 4 1.7 On-Line Systems 5 SECTION 2 – CUSTODY SERVICES 5 2.1 Holding Securities 5 2.2 Agents 6 2.3 Custodian Actions without Direction 6 2.4 The Custodian Actions with Direction 6 2.5 Foreign Exchange Transactions 7 2.6 Foreign Custody Manager Services. 7 SECTION 3 – CORPORATE ACTIONS 8 3.1 Custodian Notification 8 3.2 Direction 8 3.3 Voting Rights 8 3.4 Partial Redemptions, Payments, Etc 8 SECTION 4 – SETTLEMENT OF TRADES 9 4.1 Payments 9 4.2 Contractual Settlement and Income 9 4.3 Trade Settlement 9 SECTION 5 – dEPOSITS AND ADVANCES 9 5.1 Deposits 9 5.2 Sweep and Float 9 5.3 Overdrafts and Indebtedness 10 5.4 Securing Repayment 10 5.4 Setoff 10 5.5 Bank Borrowings 10 SECTION 6 – SALE AND REDEMPTION OF SHARES; PAYMENT OF DIVIDENDS AND DISTRIBUTIONS 11 6.1 Closed-End Fund,……………11 6.2 Cash Management Agreement.……………11 SECTION 7 – TAXES, REPORTS AND RECORDS 11 7.1 Tax Obligations 11 7.2 Pricing and Other Data 12 7.3 Statements and Reports 12 i 7.4 Books and Records 12 7.5 Required Disclosure 12 7.6 Tools 13 SECTION 8 – provisions regarding the Custodian 13 8.1 Standard of Care 13 8.2 Limitation of Duties and Liability 13 8.3 Gains 14 8.4 Force Majeure 14 8.5 Fees 14 8.6 Earnings Credits.……………14 SECTION 9 – aMENDMENT;TERMINATION; ASSIGNMENT 15 9.1 Amendment 15 9.2 Termination 15 9.3 Successors and Assigns 15 SECTION 10 – aDDITIONALPROVISIONS 16 10.1 Non-Custody Assets 16 10.2 Appropriate Action 16 10.3 GoverningLaw 16 10.4 Authority 16 10.5 USA PATRIOT Act 16 10.6 Non-Fiduciary Status 17 10.7 Notices 17 10.8 Entire Agreement 17 10.9 Necessary Parties 17 10.10 ExecutioninCounterparts 17 10.11 Confidentiality. 17 10.12 Additional Funds. 18 10.13 Additional Series. 18 10.14 Massachusetts Business Trusts. 18 10.15 Separate Agreements. 18 10.16 Limitation of Liability. 18 Schedule 1 – Funds Schedule 2 – Selected
